 

TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN

STOCK OPTION AGREEMENT
(Outside Director Option – U.S. Version)
Unless otherwise defined herein, the capitalized terms used in this Stock Option
Agreement (Outside Director Option - U.S. Version) shall have the same defined
meanings as set forth in the Trimble Navigation Limited Amended and Restated
2002 Stock Plan (the “Plan”).
I.NOTICE OF STOCK OPTION GRANT
Name (Optionee): ____________________________
Address:     ____________________________
____________________________
You have been granted an option to purchase shares of the Common Stock of the
Company, subject to the terms and conditions of the Plan and this Stock Option
Agreement (Outside Director Option - U.S. Version) (the “Option Agreement”), as
follows:
Grant Number        
Date of Grant        
Vesting Commencement Date        
Exercise Price per Share    $    
Total Number of Shares Granted        
Total Exercise Price    $    
Type of Option:    Nonstatutory Stock Option
Term/Expiration Date:    Seventh (7th) Anniversary of the Date of Grant
Vesting Schedule:
This Option shall be exercisable, in whole or in part, in accordance with the
following schedule:
This Option shall vest and become exercisable cumulatively, to the extent of
1/12th of the Shares subject to the Option for each complete calendar month
after the Date of Grant of the Option.
Termination Period:
The vested portion of this Option may be exercised for twelve (12) months after
the Optionee ceases to be a Service Provider (including the death or Disability
of the Optionee). In no event shall any portion of this Option be exercised
later than the Term/Expiration Date as provided above.
II.AGREEMENT
A.Grant of Option.
The Administrator hereby grants to the person named in the Notice of Stock
Option Grant (the “Notice of Grant”) attached as Part I of this Option Agreement
(the “Optionee”) an Option to purchase the number of Shares, as set forth in the
Notice of Grant, at the Exercise Price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference, and this Option Agreement. Subject to
Section 15(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.
B.Exercise of Option.
1.Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.
2.Method of Exercise. This Option is exercisable by (i) electronic exercise in
accordance with an approved automated exercise program or (ii) delivery of an
exercise notice, in the form designated by the Company from time to time (the
“Exercise Notice”), which shall state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be completed by the Optionee and delivered to the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares. This Option shall be deemed to be exercised upon
receipt by the Company of the Exercise Price.
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.
C.Method of Payment.
Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:
1.cash; or
2.check; or
3.consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or
4.surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares.
D.Non-Transferability of Option.
This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
the Optionee only by the Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.
E.Term of Option.
This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.
F.Tax Obligations.
The Optionee acknowledges that, regardless of any action taken by the Company,
the ultimate liability for all income tax, social security, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Optionee’s participation in the Plan and legally applicable to him or her
(“Tax-Related Items”) is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company. The Optionee further
acknowledges that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Option, including, without limitation, the grant, vesting or exercise of
this Option, the issuance of Shares upon exercise of this Option, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends; and (b) does not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Optionee’s liability for Tax-Related Items or achieve any particular tax result.
Furthermore, if the Optionee is subject to Tax-Related Items in more than one
jurisdiction, the Optionee acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, the Optionee authorizes the
Company or its agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by either or both of the following:
1.withholding from proceeds of the sale of Exercised Shares acquired upon
exercise, either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Optionee’s behalf pursuant to this authorization without
further consent); or
2.withholding in Exercised Shares to be issued upon exercise of this Option.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Optionee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, the
Optionee is deemed, for tax purposes, to have been issued the full number of
Exercised Shares, notwithstanding that some Shares are held back solely for the
purpose of paying the Tax-Related Items.
Finally, the Optionee agrees to pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold or account for as a result of
the Optionee’s participation in the Plan, which amount cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver
Shares or the proceeds of the sale of Shares if the Optionee fails to comply
with his or her obligations in connection with the Tax-Related Items.
G.No Advice Regarding Grant.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying Shares. Optionee
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.
H.Data Privacy.
The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Option Agreement and any other Option materials (“Data”) by
and among, as applicable, the Company and any Subsidiary or Affiliate for the
exclusive purpose of implementing, administering and managing the Optionee’s
participation in the Plan.
The Optionee understands that the Company may hold certain personal information
about him or her, including, without limitation, the Optionee’s name, home
address and telephone number, date of birth, social security number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all stock options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.
The Optionee understands that Data will be transferred to the Company’s
designated broker/third party administrator for the Plan, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Optionee understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than the Optionee’s country. The
Optionee authorizes the Company, the Company’s broker and any other third
parties which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan. Further, the Optionee understands that he or she is providing the
consents herein on a purely voluntary basis. If the Optionee does not consent,
or if the Optionee later seeks to revoke his or her consent, his or her status
as a Service Provider will not be adversely affected; the only adverse
consequence of refusing or withdrawing the Optionee’s consent is that the
Company would not be able to grant the Optionee options or other equity awards
or administer or maintain such awards. Therefore, the Optionee understands that
refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan.
I.Electronic Delivery and Participation.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.
J.Severability.
The provisions of this Option Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
K.Imposition of Other Requirements.
The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
L.Entire Agreement; Governing Law; Venue.
The Plan is incorporated herein by reference. The Plan and this Option
Agreement, constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and the Optionee. This Option and this
Option Agreement are governed by the internal substantive laws, but not the
choice of law rules, of the State of California.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Option or this Option
Agreement, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this grant is made and/or to be performed.
M.Securities Law Compliance.
Notwithstanding anything to the contrary contained herein, no Shares will be
issued to the Optionee upon the exercise of this Option unless the Shares
subject to the Option are then registered under the Securities Act of 1933, as
amended (the “Securities Act’), or, if such Shares are not so registered, the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. By accepting this Option, the Optionee
agrees not to sell any of the Shares received under this Option at a time when
Applicable Laws or Company policies prohibit a sale.
N.Code Section 409A.
The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan, this
Option Agreement or the Notice of Grant or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to ensure that this Option qualifies for exemption from, or complies with the
requirements of, Section 409A of the Code; provided, however, that the Company
makes no representation that the Option will be exempt from, or will comply
with, Section 409A of the Code, and makes no undertakings to preclude Section
409A of the Code from applying to the Option or to ensure that it complies with
Section 409A of the Code.
O.Waiver.
The Optionee acknowledges that a waiver by the Company of breach of any
provision of this Option Agreement shall not operate or be construed as a waiver
of any other provision of this Option Agreement or of any subsequent breach by
Optionee or any other optionee.


By the Optionee’s signature and the signature of the Company's representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Option Agreement. The
Optionee has reviewed the Plan and this Option Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement and fully understands all provisions of the Plan and Option
Agreement. The Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement. The Optionee further agrees to notify
the Company upon any change in the Optionee’s residence address indicated below.


OPTIONEE:                    TRIMBLE NAVIGATION LIMITED


________________________________    ___________________________________
Signature                    By


____________________________________
Print Name                    Print Name

                                                
Residence Address                 Title
                
______________________________



GESDMS/6552713.7    
        